Title: To Benjamin Franklin from Matthew Ridley, [5 February 1783]
From: Ridley, Matthew
To: Franklin, Benjamin


Rue de Clery Wednesday Morning [February 5, 1783]
Mr. Ridley presents his Respects to His Excellency Dr. Franklin & informs him that he is going for Nantes today & will take charge of anything for Mr Williams or others that his Excellency will have to send. Mr Ridley does not know that a pass is necessary but will be thanful for one in case it should be asked for.
Mr. Ridley will with Mr Hunt have the honor of waiting on His Excellency at dinner on Monday next.
 
Addressed: His Excellency / B Franklin Esqr. / Passy
